  Exhibit 10.02


 
Warrant Exercise Agreement
 
This Warrant Exercise Agreement (this “Agreement”) is made as of March 30, 2018,
by and among ACM Research, Inc. (“ACM”), ACM Research (Shanghai), Inc., a wholly
owned subsidiary of ACM (“ACM Shanghai”), and Shengxin (Shanghai) Management
Consulting Limited Partnership (“SMC,” and together with ACM and ACM Shanghai,
the “Parties”).
 
Recitals
 
A. On December 9, 2016, SMC delivered to ACM Shanghai an aggregate amount of
$2,981,259.26 (the “SMC Investment”) for potential investment in ACM Shanghai.
 
B. On March 14, 2017, the Parties entered into a Securities Purchase Agreement
(the “Securities Purchase Agreement”) pursuant to which, among other things,
(1) ACM issued to SMC a warrant (the “Warrant”) currently exercisable to
purchase 397,502 Warrant Shares of ACM’s Class A common stock (the “Warrant
Shares”), at a price of $7.50 per Warrant Share, for an aggregate exercise price
of $2,981,259.26 (the “Aggregate Exercise Price”), subject to the terms,
conditions and adjustments set forth in the Warrant, and (2) the Parties set
forth the terms pursuant to which ACM Shanghai would repay the SMC Investment to
SMC in cash or, in specified circumstances, by delivery of an equity interest in
ACM Shanghai.
 
C. The Parties wish to set forth terms pursuant to which, in effect, (1) in
connection with its exercise of the Warrant in full on the date of this
Agreement, SMC will pay the Aggregate Exercise Price by borrowing funds from ACM
and (2) in exchange for ACM’s rights to receive repayment of such borrowed funds
from SMC, ACM Shanghai will deliver to ACM evidence of indebtedness in an amount
equal to the Aggregate Exercise Price.
 
D. In order to give effect to the foregoing, contemporaneously with the
execution and delivery of this Agreement, (1) SMC is exercising the Warrant in
full and, in connection therewith, is delivering to ACM Shanghai (upon order of
ACM), in full satisfaction of the Aggregate Exercise Price, a senior secured
promissory note in the principal amount of the Aggregate Exercise Price (the
“SMC Note”), and (2) ACM Shanghai is delivering to ACM an intercompany
promissory note in the principal amount of the Aggregate Exercise Price (the
“Intercompany Note”).
 
In consideration of the mutual covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1. Purchase and Sale of Warrant Shares.
 
1.1 Documents. Contemporaneously with the execution and delivery of this
Agreement:
 
(a)
SMC is exercising the Warrant to purchase the Warrant Shares, pursuant to
Subsection 3(a)(i) of the Warrant, by (a) surrendering the Warrant to ACM and
(b) executing and delivering the SMC Note to ACM Shanghai, upon the request of
ACM; and
 
(b)
ACM Shanghai is executing and delivering the Intercompany Note to ACM in
consideration for the SMC Note.
 
 

 
 
1.2 Closing; Delivery. Subject to the satisfaction of each of the conditions set
forth in this Agreement, a closing for the purchase and sale of the Warrant
Shares and the execution and delivery of the SMC Note and the Intercompany Note
(the “Closing”) shall take place at the corporate headquarters of ACM on the
date of this Agreement. At the Closing, ACM shall issue and sell the Warrant
Shares to SMC and shall cause its transfer agent to register the Warrant Shares
in book-entry form, against delivery at the Closing of the SMC Note and the
Intercompany Note.
 
1.3 Conditions to ACM’s Obligations. The obligation of ACM to deliver the
Warrant Shares at the Closing is subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived:
 
(a) The representations and warranties of each of ACM Shanghai and SMC contained
in Sections 3 and 4, respectively, shall be true and correct in all material
respects as of the Closing.
 
(b) Each of ACM Shanghai and SMC shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by each of ACM Shanghai and
SMC as of or before the Closing.
 
(c) All authorizations, approvals or permits of any governmental authority or
regulatory body that are required in connection with the lawful purchase and
sale of the Warrant Shares pursuant to this Agreement shall have been obtained
and be effective as of the Closing.
 
1.4 Conditions to ACM Shanghai’s Obligations. The obligation of ACM Shanghai to
deliver the Intercompany Note at the Closing is subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:
 
(a) The representations and warranties of each of ACM and SMC contained in
Sections 2 and 4, respectively, shall be true and correct in all material
respects as of the Closing.
 
(b) Each of ACM and SMC shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by each of ACM and SMC as of or before
the Closing.
 
(c) All authorizations, approvals or permits of any governmental authority or
regulatory body that are required in connection with the lawful purchase and
sale of the Warrant Shares pursuant to this Agreement shall have been obtained
and be effective as of the Closing.
 
1.5 Conditions to SMC’s Obligations. The obligations of SMC to deliver the SMC
Note and to acquire the Warrant Shares at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
(a) The representations and warranties of each of ACM and ACM Shanghai contained
in Sections 2 and 3, respectively, shall be true and correct in all material
respects as of the Closing.
 
(b) Each of ACM and ACM Shanghai shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by each of ACM and ACM
Shanghai as of or before the Closing.
 
 
2

 
 
(c) All authorizations, approvals or permits of any governmental authority or
regulatory body that are required in connection with the lawful issuance and
sale of the Warrant Shares pursuant to this Agreement shall have been obtained
and be effective as of the Closing.
 
2. Representations and Warranties of ACM. ACM represents and warrants to each of
ACM Shanghai and SMC as follows:
 
2.1 Authorization. All corporate action required to be taken to authorize ACM to
enter into and perform this Agreement has been taken.
 
2.2 Binding Obligation. This Agreement constitutes a valid and legally binding
obligation of ACM, enforceable against ACM in accordance with its terms except
as limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally or (b) laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.
 
2.3 Valid Issuance of Warrant Shares. The Warrant Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable, and free
of restrictions on transfer other than restrictions on transfer under this
Agreement and the SMC Note, applicable U.S. federal and state securities laws,
and liens or encumbrances created by or imposed by SMC, including liens or
encumbrances under this Agreement and the SMC Note.
 
2.4 Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by ACM in connection with the
consummation of the transactions contemplated by this Agreement.
 
2.5 Compliance with Other Instruments. ACM is not in violation or default (a) of
any provisions of its organizational documents, (b) of any instrument, judgment,
order, writ or decree, (c) under any note, indenture or mortgage, or (d) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound, or, to its knowledge, of any provision of any statute, rule
or regulation applicable to ACM, the violation of which would have a material
adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property or operating results of ACM. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (x) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (y) an event
that results in the creation of any lien, charge or encumbrance upon any assets
of ACM or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to ACM.
 
3. Representations and Warranties of ACM Shanghai. ACM Shanghai represents and
warrants to each of ACM and SMC as follows:
 
3.1 Authorization. All action required to be taken to authorize ACM Shanghai to
enter into and perform this Agreement and the Intercompany Note has been taken.
 
 
3

 
 
3.2 Binding Obligation. Each of this Agreement and the Intercompany Note
constitutes a valid and legally binding obligation of ACM Shanghai, enforceable
against ACM Shanghai in accordance with its terms except as limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally or (b) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.
 
3.3 Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by ACM Shanghai in connection with the
consummation of the transactions contemplated by this Agreement.
 
3.4 Compliance with Other Instruments. ACM Shanghai is not in violation or
default (a) of any provisions of its organizational documents, (b) of any
instrument, judgment, order, writ or decree, (c) under any note, indenture or
mortgage, or (d) under any lease, agreement, contract or purchase order to which
it is a party or by which it is bound, or, to its knowledge, of any provision of
any statute, rule or regulation applicable to ACM Shanghai, the violation of
which would have a material adverse effect on the business, assets (including
intangible assets), liabilities, financial condition, property or operating
results of ACM Shanghai. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (x)
a default under any such provision, instrument, judgment, order, writ, decree,
contract or agreement or (y) an event that results in the creation of any lien,
charge or encumbrance upon any assets of ACM Shanghai or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or license
applicable to ACM Shanghai.
 
4. Representations and Warranties of SMC. SMC represents and warrants to each of
ACM and ACM Shanghai as follows:
 
4.1 Authorization. All action required to be taken to authorize SMC to enter
into and perform this Agreement and the SMC Note has been taken.
 
4.2 Binding Obligation. Each of this Agreement and the SMC Note constitutes a
valid and legally binding obligation of SMC, enforceable against SMC in
accordance with its terms except as limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally or (b) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
4.3 Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any national, provincial or local governmental authority of any
jurisdiction is required to be obtained by SMC in connection with the
consummation of the transactions contemplated by this Agreement.
 
4.4 Compliance with Other Instruments. SMC is not in violation or default (a) of
any provisions of its organizational documents, (b) of any instrument, judgment,
order, writ or decree, (c) under any note, indenture or mortgage, or (d) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound, or, to its knowledge, of any provision of any statute, rule
or regulation applicable to SMC, the violation of which would have a material
adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property or operating results of SMC. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (x) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (y) an event
that results in the creation of any lien, charge or encumbrance upon any assets
of SMC or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to SMC.
 
 
4

 
 
4.5 Purchase Entirely for Own Account. SMC is acquiring the Warrant Shares for
investment for its own account, not as a nominee or agent and not with a view to
the resale or distribution of any interest in the Warrant Shares. SMC has no
present intention of selling, granting any participation in or otherwise
distributing any interest in the Warrant Shares. SMC does not presently have any
contract, undertaking, agreement or arrangement with any individual or entity to
sell, transfer or grant participations to either such individual or entity or
any third party, with respect to the Warrant Shares.
 
4.6 Disclosure of Information. SMC has had an opportunity to discuss with ACM’s
management the business, management and financial affairs of ACM and ACM
Shanghai and the terms and conditions of the offering of the Warrant Shares, and
SMC has had an opportunity to review ACM Shanghai’s facilities. The foregoing,
however, does not limit or modify the representations and warranties of ACM and
ACM Shanghai in Sections 2 and 3, respectively, or the right of SMC to rely
thereon.
 
4.7 Restricted Securities. SMC understands that the Warrant Shares have not
been, and will not be, registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of SMC’s
representations as expressed in this Agreement. SMC understands that the Warrant
Shares are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to those laws, SMC must hold the Warrant
Shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available, including a transfer
outside of the United States in an offshore transaction in compliance with Rule
904 under the Securities Act of (if applicable). SMC acknowledges that ACM has
no obligation to register or qualify for resale the Warrant Shares, except as
set forth in the Registration Rights Agreement by and among ACM and certain of
its stockholders (the “Registration Rights Agreement”). SMC further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including the time and manner of sale, the
holding period for the Warrant Shares, and on requirements relating to ACM that
are outside of SMC’s control and that ACM is under no obligation, and may not be
able, to satisfy.
 
4.8 Legends. SMC understands that the Warrant Shares, which will be held in
book-entry form, may be notated with restrictive legends as ACM and its counsel
deem necessary or advisable under applicable law or pursuant to this Agreement,
including a legend substantially to the following effect:
 
“THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933. SUCH SECURITIES MAY NOT BE SOLD, PLEDGED,
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION FROM THE
REGISTRATION OF THE U.S. SECURITIES ACT OF 1933.”
 
4.9 Investor Status. SMC is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act and is not a U.S. person as
defined in Regulation S under the Securities Act and the Warrant Shares have not
been offered or sold within the United States as defined under the Securities
Act. At the time of the origination of discussion regarding the offer and sale
of the Warrant Shares and the date of the execution and delivery of this
Agreement, SMC was at all times outside of the United States. SMC has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to receive the Warrant Shares or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Warrant Shares, (b) any foreign exchange restrictions applicable to such
purchase, (c) any governmental or other consents that may need to be obtained,
(d) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale, or transfer of the Warrant Shares, and
(e) SMC’s receipt and continued beneficial ownership of the Warrant Shares will
not violate any applicable securities or other laws of SMC’s jurisdiction.
 
 
5

 
 
5. Grant and Release of Security Interest.
 
5.1 Grant of Security Interest. As security for the performance of any and all
obligations of SMC pursuant to the SMC Note, SMC pledges and grants to ACM
Shanghai a continuing security interest in all right, title and interest of SMC
in and to the Warrant Shares. SMC understands that the Warrant Shares, which
will be held in book-entry form, may be notated with legends to evidence ACM
Shanghai’s security interest, and SMC agrees to cooperate with ACM Shanghai in
taking such other steps as ACM Shanghai may reasonably determine to be desirable
to evidence, protect and preserve its security interest in the Warrant Shares.
 
5.2 Release of Security Interest. In the event SMC wishes to sell any of the
Warrant Shares while the SMC Note remains outstanding, ACM Shanghai agrees that
its security interest in such Warrant Shares will be released if, and only if,
SMC complies with the provisions of this Subsection 5.2. In order to release the
security interest in Warrant Shares in connection with a sale of such Warrant
Shares, SMC must pay with respect to the SMC Note (a) principal of the SMC Note
in an amount equal to $7.50 multiplied by the number of Warrant Shares being
sold plus (b) the amount of interest accrued on such principal amount since the
issue date of the SMC Note (with respect to such proposed sale, the “Required
Note Payment”). In furtherance of the foregoing:
 
(a)
SMC shall provide to ACM Shanghai, at least ten days before the date of any such
sale, a notice (a “Sale Notice”) specifying the number of Warrant Shares
proposed to be sold and the date on which such sale is to occur and describing
the manner in which SMC will pay the Required Note Payment with respect to such
sale;
 
(b)
SMC shall promptly respond to any questions that ACM Shanghai may have with
respect to such Sale Notice;
 
(c)
ACM Shanghai shall notify SMC, within five days of receipt of such Sale Notice,
whether the proposed arrangements for the Required Note Payment are acceptable
to ACM Shanghai in its sole discretion, it being understood that if such
arrangements are not acceptable to ACM Shanghai, ACM Shanghai’s security
interest in the Warrant Shares proposed to be sold will not be released and the
sale cannot proceed; and
 
(d)
if the proposed arrangements for the Required Note Payment are acceptable to ACM
Shanghai and SMC chooses to proceed with the sale of the Warrant Shares in
accordance with the terms described in such Sale Notice,
 
(i)
SMC shall pay the amount of the Required Note Payment to ACM, upon order of ACM
Shanghai;
 
(ii)
the amount of the Required Note Payment shall be applied to payment of the SMC
Note in the principal and interest allocations set forth in the preceding
sentence;
 
(iii)
in consideration of ACM Shanghai’s order for SMC to pay the Required Note
Payment to ACM, the amount of the Required Note Payment shall be applied to
payment of the Intercompany Note in the same principal and interest allocations
as applicable to the SMC Note; and
 
 
6

 
 
(iv)
ACM Shanghai shall arrange for release of its security interest in such Warrant
Shares, including the removal of any legends notated on such Warrant Shares to
evidence ACM Shanghai’s security interest.
 
6. Miscellaneous.
 
6.1 Survival. Unless otherwise set forth in this Agreement, the representations
and warranties of each Party contained in this Agreement shall survive the
execution and delivery of this Agreement and shall in no way be affected by any
investigation or knowledge of the subject matter thereof made by or on behalf of
the other Parties.
 
6.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties to this Agreement or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.3 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
conflict of law principles that would result in the application of any law other
than the law of the State of Delaware.
 
6.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
6.5 Interpretation. For purposes of this Agreement:
 
(a)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;
 
(b)
references to a Section or Subsection refer to a Section or Subsection of this
Agreement, unless specified otherwise;
 
(c)
the words “include” and “including” shall not be construed so as to exclude any
other thing not referred to or described;
 
(d)
the word “or” is not exclusive;
 
(e)
the definition given for any term shall apply equally to both the singular and
plural forms of the term defined;
 
(f)
unless the context otherwise requires otherwise, references (i) to an agreement,
instrument or other document (including this Agreement) mean such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (ii) to a statute
mean such statute as amended from time to time and include any successor
legislation thereto and any rules and regulations promulgated thereunder; and
 
 
7

 
 
(g)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
 
6.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of (a) personal delivery to, or other actual receipt by, the Party to be
notified and (b) when sent, if sent by electronic mail during normal business
hours of the recipient, or, if not sent during the recipient’s normal business
hours, then on the recipient’s next business day. All communications shall be
sent to the respective Parties at their addresses or e-mail addresses as set
forth on the signature page, or to such address or e-mail address as
subsequently modified by written notice given in accordance with this
Subsection 6.6. If notice is given to ACM or ACM Shanghai, a copy shall also be
sent to Mark L. Johnson at K&L Gates LLP, State Street Financial Center, 1
Lincoln Street, Boston, Massachusetts 02111.
 
6.7 Attorneys’ Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of this Agreement, the
prevailing Party shall be entitled to reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which such Party may be
entitled.
 
6.8 Amendments. Any term of this Agreement may be amended or terminated only
with the written consent of the Parties.
 
6.9 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
6.10 Entire Agreement. This Agreement, the SMC Note, the Intercompany Note and
the Registration Rights Agreement collectively constitute the full and entire
understanding and agreement between the Parties with respect to the subject
matter of this Agreement, the SMC Note, the Intercompany Note and the
Registration Rights Agreement, and any other written or oral agreement relating
to the subject matter of this Agreement, the SMC Note, the Intercompany Note or
the Registration Rights Agreement existing between the Parties is expressly
canceled. Upon execution and delivery of this Agreement, the Securities Purchase
Agreement shall be of no further force and effect.
 
6.11 Dispute Resolution.
 
(a) The Parties (a) irrevocably and unconditionally submit to the jurisdiction
of the state courts of the State of Delaware and to the jurisdiction of the U.S.
District Court for the District of Delaware for the purpose of any suit, action
or other proceeding arising out of or based upon this Agreement, (b) agree not
to commence any suit, action or other proceeding arising out of or based upon
this Agreement except in the state courts of Delaware or the U.S. District Court
for the District of Delaware, and (c) waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter of this Agreement may not be enforced in or by such court.
 
 
8

 
 
(b) Waiver of Jury Trial: Each Party waives its rights to a jury trial of any
claim or cause of action based upon or arising out of this Agreement, the
Warrant Shares, or the subject matter of this Agreement. The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims (including negligence), breach of duty
claims, and all other common law and statutory claims. This Subsection 6.11(b)
has been fully discussed by each of the Parties and these provisions will not be
subject to any exceptions. Each Party further warrants and represents that it
has reviewed this waiver with its legal counsel, and that such Party knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
9

 
 
In Witness Whereof, the Parties have executed this Agreement as of the date
first written above.
 
 
ACM Research, Inc.
 
 
By: /s/ David H. Wang
Name: David H. Wang
Title: Chief Executive Officer and President
 
Address:
42307 Osgood Road, Suite I
Fremont, CA 94539
 
 
ACM Research (Shanghai), Inc.
 
 
By: /s/ David H. Wang
Name: David H. Wang
Title: Chief Executive Officer and President
 
Address:
Building 4, No.1690
Cai Lun Road
Zhangjiang High Tech Park
Shanghai, P.R. China 201203
 
 
Shengxin (Shanghai) Management Consulting Limited Partnership
 
 
By: /s/ Jian Wang
Name: Jian Wang
Title: General Partner
 
Address:
Rm. 210-32, 2nd Fl. Building 1
38 Debao Rd.
Pilot Free Trade Zone
Shanghai, China

 
Signature Page to Warrant Exercise Agreement
 
